Order, Supreme Court, New York County (Walter M. Sehackman, J.), entered November 2, 1990, which, inter alia, dismissed as moot, petitioner’s application pursuant to CPLR article 78 to annul respondents’ determinations discontinuing petitioner’s eligibility for food stamp benefits unless she applied for recertification, and discontinuing petitioner’s food stamp benefits for failure to timely recertify, unanimously affirmed, without costs.
*307The proceeding was correctly deemed moot, the benefits sought having been fully restored (Matter of Mehta v New York City Dept. of Consumer Affairs, 162 AD2d 236, 237). There is no merit to petitioner’s claim for restoration of lost benefits in the form of cash, since both Federal and State law and regulations provide for restoration of lost benefits only in the form of coupons (7 USC § 2020 [e] [11]; 7 CFR 273.17 [f]; 18 NYCRR 387.16 [n]; 387.21), or to her claim for expenses incurred in the fair hearings, since the claimed expenses are neither documented nor necessary (see, 18 NYCRR 358-4.3 [d]). Nor is there merit to petitioner’s claim for counsel fees, since her representative is not an attorney (Judiciary Law §§ 478, 484), or to her claim for punitive damages, since, among other reasons, such is not incidental to any nonmonetary relief sought in the proceeding (see, Matter of Gross v Perales, 72 NY2d 231, 235, rearg denied 72 NY2d 1042). Concur — Sullivan, J. P., Milonas, Ross, Asch and Kassal, JJ.